Case 8:18-cv-01340-EAK-TGW Document 16 Filed 10/15/18 Page 1 of 2 PageID 67




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



ISSAC BEAL,
                                                 CASE NO.: 8:18-CV-01340-EAK-TGW
   Plaintiff,

-vs-

PMC HOME & AUTO INSURANCE
AGENCY, LLC d/b/a PROTECT MY
CAR,

   Defendant.
                                     /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, Issac Beal, and the Defendant, PMC Home & Auto

Insurance Agency, LLC, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to

dismiss, with prejudice, each claim and count therein asserted by Plaintiff against the Defendant

in the above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs

and expenses.

        Respectfully submitted this 15TH day of October, 2018.

/s/ Shaughn C. Hill                              /s/ Jeffrey A. Backman
Shaughn C. Hill, Esquire                         Jeffrey A. Backman, Esq.
Florida Bar No.: 105998                          Florida Bar No. 662501
Morgan & Morgan, Tampa, P.A.                     jeffrey.backman@gmlaw.com
One Tampa City Center                            GREENSPOON MARDER LLP
201 N. Franklin Street, 7th Floor                200 East Broward Boulevard, Suite 1800
Tampa, FL 33602                                  Fort Lauderdale, Florida 33301
Telephone: (813) 223-5505                        954.491.1120 (Telephone)
Shill@ForThePeople.com                           954.343.6958 (Facsimile)
SLauredan@ForThePeople.com                       Attorneys for PMC Home & Auto Insurance
Attorney for Plaintiff                           Agency, LLC d/b/a Protect My Car
Case 8:18-cv-01340-EAK-TGW Document 16 Filed 10/15/18 Page 2 of 2 PageID 68
